Citation Nr: 0316509	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder manifested as residuals of amebiasis, including 
gastroesophageal reflux disease (GERD)/gastritis.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder. 

4.  Entitlement to a rating in excess of 20 percent disabling 
for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of July 2001 and April 2002 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), located in Phoenix, Arizona.  

In a hearing held in January 2003, the veteran testified 
before the undersigned.  A transcript of this hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's de novo claims for service connection has been 
obtained by the RO, and the RO has notified him of the type 
of evidence needed to substantiate all of his claims.

2.  There is no competent medical evidence of an etiological 
relationship between any current gastrointestinal disorder 
and service.

3.  There is no competent medical evidence of an etiological 
relationship between any current right shoulder disorder and 
service.

4.  There is no competent medical evidence of an etiological 
relationship between any current right elbow disorder and 
service.

5.  A lumbar strain is manifested by symptoms no more than 
moderate in degree, with occasional muscle spasm 
demonstrated, a flattened lordotic curve shown, some positive 
straight leg findings and no more than moderate limitation of 
motion of the lumbar spine, with only minimal pain with 
motion.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2002).

2.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2002).

3.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).

4.  The criteria for a rating in excess of 20 percent 
evaluation for residuals of a lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5295 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a de novo claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, regardless of whether 
there is a de novo claim or a claim to reopen a previously 
denied claim.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's de novo 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the appellant and has afforded the veteran VA 
examinations addressing the claimed disorders.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date.

Also, the VA's duty to notify the appellant of the evidence 
necessary to substantiate all of his claims has been met, as 
the RO informed him of the need for such evidence in a 
September 2002 Statement of the Case and a January 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.  
These issuances, which include a summary of the newly enacted 
provisions of 38 C.F.R. § 3.159, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the appellant's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  Furthermore, 
the veteran was given the provisions of the VCAA and of the 
revisions to Diagnostic Code 5293 at his January 2003 Travel 
Board hearing.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain other laws and regulations apply with regard to 
specific diseases.  Such chronic diseases as peptic ulcers, 
cardiovascular diseases, organic neurological disorders, 
arthritis, and malignant tumors may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Additionally, some tropical diseases, including amebiasis, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service or at a time when standard accepted treatises 
indicate that the incubation period commenced during service.  
38 U.S.C.A. § 1112(a)(2) (West 2002); 38 C.F.R. §§ 
3.307(a)(4), 3.309(b) (2002).

A.  Service connection for a gastrointestinal disorder, 
claimed as amebiasis, gastroesophageal reflux disease and 
gastritis.

The veteran's DD-214 reflects that he served in Vietnam from 
June 1970 to May 1971 and received a Republic of Vietnam 
Campaign Medal with 60 device.  

Service medical records reflect no treatment for any 
gastrointestinal problems whatsoever.  The report of his May 
1971 separation examination reflects normal findings of the 
abdominal system, with the veteran reporting that his 
condition was excellent and unchanged since his last 
physical.  

In July 1972 the veteran was treated for complaints of 
frequent diarrhea and stomachaches for 3 to 4 days straight.  
A history of diarrhea while in Vietnam was given, with no 
bowel difficulties before.  An impression of rule out 
amebiasis was given.  Another July 1972 medical note reflects 
a report of amebiasis.  A September 1974 treatment record 
again reveals symptoms of stomachache and diarrhea, and his 
wife was noted to have an ameba.  He was diagnosed with 
amebiasis and was treated with three different types of 
medication.  

Thereafter, no gastrointestinal complaints were shown until 
September 1982, when he was treated for complaints of 
intermittent upset stomach, with gas and bloating which 
usually occurred after eating spicy foods.  A history was 
given with the only other gastrointestinal problem having 
been that he did have amoeba on ova and parasite (O & P) 
stool check after he came back from Vietnam.  This was in the 
mid-1970's, and he was said to have had a follow up check 
after being treated, which was negative for parasites.  The 
veteran was noted to be concerned that his current symptoms 
could be related even though the prior amoeba-related 
symptoms were noted to have been diarrhea and his current 
symptoms were of an upset stomach.  The physician diagnosed 
gastritis, but to ease the veteran's mind, the physician 
conducted a stool test for O & P.  

Findings of additional gastrointestinal problems were not 
shown until the late 1990's.  Beginning in May 1998 and 
continuing throughout 1998, the veteran was treated for 
esophagitis, also diagnosed as GERD.  

The report of a September 2000 VA examination reflected a 
history of diarrhea and of treatment for amebiasis several 
years after the veteran returned from Vietnam.  The remainder 
of this examination addressed orthopedic problems.  

The veteran continued to seek treatment for his 
gastrointestinal problems in November 2000, when he had a 
recurrence of GERD/gastritis symptoms and underwent a series 
of gastrointestinal tests in 2001.  A September 2001 
ultrasound revealed fatty infiltration of the liver.  An 
October 2001 scope revealed an impression of rule out 
Barrett's esophagus and gastritis, rule out H. Pylori.  The 
biopsies revealed chronic reflux induced changes and no 
Barrett's metaplasia.  

A print out of a New York State Department of Health 
Communicable Disease Health Sheet reflects that amebiasis is 
contracted by swallowing the cyst stage of the parasite in 
contaminated food or water.  A person exposed to this 
parasite may experience symptoms from a few days to a few 
months from exposure, but typically within two to four weeks.  
An infected person could carry the parasite from weeks to 
years often without symptoms.  The symptoms in mild cases 
were said to include nausea, loose stools, weight loss, 
abdominal tenderness and fever.  More serious infections were 
rare and occurred when the parasite invaded the body beyond 
the intestines and could cause infections such as liver 
abscess.

Lay statements submitted by the veteran's mother, friend and 
brother in December 2001 and January 2002 reflect that the 
veteran had stomach complaints immediately after he returned 
from Vietnam and persisted with such complaints thereafter.

The report of a March 2002 VA gastrointestinal examination 
and claims file review reflects the history of amebiasis 
shortly after serving in Vietnam, with some questions raised 
by the examiner as to whether the veteran acquired the 
parasite in Vietnam or from his wife.  The examiner noted the 
veteran's current complaints were some stomach problems with 
some bloating and diarrhea.  Other complaints were of gas and 
a burning sensation.  The examiner noted that endoscopies 
performed on more than one occasion revealed GERD.  The 
examiner's impression was that the veteran's current 
complaints were due to GERD/gastritis that was unrelated to 
any amebiasis, which may have been picked up in Vietnam.  The 
examiner noted that any amebiasis the veteran had would have 
been adequately treated on the three-drug regimen he had been 
placed on.  The examiner indicated that he had no solid 
evidence to say the veteran was actually infected with an 
amoeba, but despite this absence of data, the amebiasis would 
have been adequately treated and was not currently the cause 
of the veteran's reflux condition.

The veteran testified at his January 2003 Travel Board 
hearing that he had persistent gastrointestinal symptoms of 
bloating and diarrhea when he returned from Vietnam but 
waited until July 1972 to be treated for it and was 
subsequently diagnosed with amebiasis.  His wife testified 
that she caught amebiasis from the veteran, not the other way 
around.  The veteran acknowledged that he probably no longer 
had an active case of amebiasis, but claimed that his current 
GERD/gastritis condition was a residual of the ameba 
infection.  

Overall, the evidence of record reflects that the veteran was 
treated for an amebiasis in the early 1970's, which was fully 
treated and had no residuals.  The examiner in the March 2002 
VA examination stated that any active amebiasis the veteran 
had would have been appropriately treated on the drug regimen 
the veteran was on and had no residuals.  Thus even affording 
the veteran the benefit of the doubt that he acquired 
amebiasis which could be presumed to have been due to his 
Vietnam service under 38 C.F.R. § 3.309, there is no current 
disability from the amebiasis.  

With regard to the requirement of medically diagnosed current 
disability, the CAVC has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury." Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The veteran has asserted in his January 2003 hearing and 
other lay submissions that his current GERD/gastritis 
condition is a residual of amebiasis he acquired in service.   
However, the veteran has not been shown to possess the 
training or credentials needed to render a competent opinion 
as to medical causation. As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Regarding the veteran's current gastrointestinal complaints, 
the Board notes that his service medical records are negative 
for any such complaints.  The VA examiner in February 2002 
specifically determined that current disabilities of 
GERD/gastritis were unrelated to any amebiasis the veteran 
may have acquired in Vietnam.  In the absence of a current 
disability related to amebiasis, and the absence of any 
medical evidence showing that the veteran's current 
GERD/gastritis began in service, the Board must find that a 
grant of service connection for a gastrointestinal disorder 
to include as residuals of the presumptive disease of 
amebiasis must be denied.  

B.  Service connection for right elbow and right shoulder

The veteran's service medical records are negative for right 
shoulder and right elbow complaints.  However, he was treated 
in February 1970 for a laceration of the right jaw following 
a fall off a ladder.  A few days later he was seen for 
complaints of pain between his shoulder blades and neck as 
well as his legs and was assessed with back and muscle 
strain.  The report of his May 1971 separation examination 
reflects normal findings of the musculoskeletal system, with 
the veteran reporting that his condition was excellent and 
unchanged since his last physical.  

A December 1989 occupational health examination revealed 
complaints of pain in the veteran's right shoulder since July 
1989, secondary to exercise.  No treatment had been sought 
for this problem.  A January 1991 treatment record revealed 
complaints of right shoulder pain over the past month, which 
had basically abated.  He was assessed with probable 
strain/sprain of the right shoulder, resolved.  

Treatment records reflect that the veteran was seen by his 
physician in May 1994 for a bump on his elbow times 2 days, 
which was sore and getting worse.  An X ray taken the same 
day revealed no evidence of acute fracture or dislocation.  A 
tiny focal spur and/or calcification was seen adjacent to the 
lateral epicondyle, which may be related to old trauma or 
tendinous calcification.  He again was seen by the same 
physician for right elbow complaints in July 1994 with an 
impression of right lateral epicondylitis given.  

Thereafter, the records show complaints of right elbow and 
right shoulder problems sporadically.  A May 1998 record 
reflects a diagnosis of epicondylitis.  An August 2001 
orthopedic consult noted problems with the right shoulder, 
with pain deep in the shoulder blade and a history of 
injections in his right elbow only which helped.  A history 
of rheumatoid arthritis as well as an injury in 1969 or 1970 
was given.  None of these records specifically linked the 
right elbow and right shoulder problems to any incident in 
service.  

A September 2000 VA orthopedic examination report noted some 
complaints of pain on shoulder movement, but otherwise 
focused on spinal problems.  

Lay statements submitted by the veteran's friend and coworker 
reflect that they recalled the veteran complaining of right 
shoulder and right elbow pain dating to the early 1970's.  

The report of a July 2002 VA orthopedic examination included 
a claims file review as well as physical examination.  The 
examiner elicited a history from the veteran in which he 
stated that he fell 8 to 10 feet, landed first on his head 
and shoulders with his legs caught in a rung and was sore 
from his head to his legs.  The veteran stated that his right 
shoulder and elbow problems that developed later were 
directly related to this injury.  The examiner reviewed the 
service medical records which showed the February 1970 
orthopedic complaints following the accident in which he fell 
off the ladder, and noted the impression to be back and 
muscle strain.  

On examination, the veteran's elbow had slight tenderness 
between the olcranon and lateral condyle and a full range of 
motion.  His right shoulder revealed no tenderness on 
palpation and give way weakness on the right side as compared 
to the left due to pain in the right shoulder bladder.  He 
had some complaints of pain during the range of motion at 
extension rotation and abduction.  The examiner deferred 
diagnosis of the right shoulder and right elbow conditions, 
pending X-rays.  Subsequent X-ray findings revealed normal 
right elbow findings and minimal degenerative joint disease 
of the AC joint of the right shoulder.  

The examiner opined that the problems with the right shoulder 
and right elbow were neither caused nor related to the 
veteran's service connected lumbar spine condition.  The 
examiner noted that the veteran stated that his right 
shoulder and right elbow problems were due to his fall from 
the ladder in 1970 and insisted that his right shoulder 
symptoms began right afterwards.  However, the examiner 
stated that there was nothing in the service medical records 
to substantiate these claims and further noted the veteran's 
May 1971 separation examination was normal and at the time 
the veteran claimed to be in excellent health.  

The veteran testified at his January 2003 Travel Board 
hearing that the accident in service in which he fell from a 
ladder and injured his back also resulted in injuries to his 
right shoulder and right elbow. 

Overall, the evidence of record indicates current right 
shoulder and right elbow disorders, but there is no competent 
medical evidence linking such disorders to service.  Nor is 
there evidence of either the right shoulder or right elbow 
disorder having been caused by arthritis manifested within a 
year of discharge from active service.  The service medical 
records are silent for any right shoulder and right elbow 
problems, although they do document a fall from a ladder in 
February 1970.  The post-service medical evidence of record 
is strongly suggestive of an onset of right shoulder and 
right elbow problems many years after service.  Specifically 
he was shown to first have right shoulder problems treated 
July 1989, secondary to exercise.  The right elbow complaints 
were not shown to be manifested until May 1994.  Finally the 
examiner in July 2002 opined that the records in the claims 
file did not coincide with the veteran's claims that he 
injured his right shoulder and right elbow in the fall from a 
ladder during active service.  

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as articulated in his January 
2003 hearing testimony and in other lay submissions.  
However, the veteran has not been shown to possess the 
training or credentials needed to render a competent opinion 
as to medical causation. As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).



C.  Conclusion

In short, the preponderance of the evidence is against the 
veteran's claims for service connection for a 
gastrointestinal disorder manifested as GERD/gastritis and 
residuals of amebiasis, a right shoulder disorder, and a 
right elbow disorder, and his claims must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).

II.  Increased rating for lumbar strain

A. Schedular evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In general, 
all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.

In an August 1971 rating decision, the RO granted service 
connection for lumbar strain and assigned a noncompensable 
rating.

In July 2000 the veteran filed a claim for an increased 
rating.  In a July 2001 rating the RO granted a 10 percent 
rating for the lumbar spine, which the veteran appealed.  
While the appeal was pending, the RO granted an increased 
rating of the lumbar spine condition to 20 percent disabling, 
effective as of the date of claim in a September 2002 
Supplemental Statement of the Case.  

The report of a September 2000 VA examination revealed the 
veteran to be alert and to ambulate effectively.  The spine 
was tender in the left paralumbar area and there was some 
tenderness in the inferior scapula with movement of the 
shoulders.  Strength in the lower extremities were 5/5 and 
knee and ankle jerk were 2+ bilaterally.  Straight leg 
raising was to 90 degrees.  Complaints of numbness on the 
right lateral side were noted, although the sensation was 
intact when compared to the left.  No range of motion 
findings were obtained and the diagnosis was degenerative 
joint disease of the spine.  

Private treatment records reflect ongoing treatment for 
persistent back problems in 2001.  In August 2001 the veteran 
underwent an orthopedic consult for his back complaints.  
Lumbar range of motion showed flexion down to his knees, and 
side bending and extension all decreased by 25 percent.  He 
had a flattened lordotic curve and stood with his right 
hemipelvis depressed.  No significant strength anomalies were 
noted other than a 5-/5 on the right dorsiflexor.   Straight 
leg raise caused calf pain at 45 degrees on the left and was 
negative on the right.  Femoral stretch and extension in 
lying caused no pain.  On reclining he had hamstring pulling 
at 60 degrees bilaterally.  Also noted was pain with 
palpation at L5.  He was noted to walk with his right foot 
pronated compared to the left.  The diagnosis was lumbar 
degenerative disc disease, with some right leg pain.  

A September 2001 follow up reflects that the veteran had pain 
on his right side and wondered whether it was affected by his 
work as a welder.  He was noted to have a little asymmetry in 
his leg lengths as his right hemipelvis was lower than his 
left.  He was referred to physical therapy where he received 
treatment through October and November 2001.  An October 2001 
physical therapy note revealed that the veteran's work as a 
welder caused increased stress in his back and he had 
difficulty getting up straight after sitting after work or 
even positioning in flexion due to work related positions.  
Heat was beneficial in reducing muscle spasm throughout the 
lumbar region.  Another October 2001 physical therapy note 
reflected a 22 percent decrease in overall symptoms, and he 
was trying to perform movements to counteract the effect of 
his work positions.  He was noted to be working full duty.  

A November 2001 orthopedic follow up revealed that the 
veteran had completed his physical therapy and was slightly 
better to about the same.  His pain was mostly in his back 
and right hip and he had problems sitting in one position.  
On examination his straight leg raise was negative.  His 
distal sensory and neurovascular were intact.  He walked with 
a normal gait, although he did have right buttock pain, 
nonlocalizing.  The assessment was low back pain with facet 
enlargement, primarily mechanical low back pain.  

The report of a July 2002 VA orthopedic examination included 
a review of the records in the veteran's claims file.  The 
history of treatment for back muscle strain following a fall 
from the ladder in service was noted, with negative 
lumbosacral X-rays.  The September 2000 X-ray showing 
degenerative joint and disc disease of L5-S1 was also noted.  
Physical examination revealed his gait to be normal.  Muscle 
strength testing was 5/5 bilaterally.  He had a tender slight 
upper third perithoracic and left middle third perithoracic 
musculature.  Otherwise there was no tenderness and no muscle 
spasm.  There was no complaint of pain on midline percussion.  
Deep tendon reflexes were 2+ and bilateral.  Seated straight 
leg raising was negative bilaterally.  Range of motion was 
100 degrees flexion, 25 degrees extension and side bending 25 
bilaterally.  There was no complaint of pain, except on some 
right lateral flexion.  The diagnosis was lumbar spine with 
degenerative disc disease plus facet degenerative joint 
disease, spinal stenosis, degenerative disc disease.  The 
examiner noted that no separate right hip or thigh condition 
existed, but that this was discomfort radiating down the 
lower back.  Tests revealed a mild lumbar radiculopathy.

Medical records obtained in connection with a March 2002 
work-related injury to the knees are noted to contain 
references to the veteran's lumbar spine problems.  In an 
April 2002 report, the veteran was noted to be on lifting 
restrictions at work for his back and shoulder.  In September 
2002, the veteran was checked by his treating physician who 
noted that he had been treated conservatively for this since 
the previous year.  His pain was said to be 40 percent in his 
back, 40 percent in his right leg, and 40 percent in his left 
leg.  Straight leg raising was 60 degrees for pain 
bilaterally.  Some findings of sensory deficit in the lower 
extremities were noted on the right.  The diagnosis was 
lumbar degenerative disc disease with facet hypertrophy and 
distal chronic denervation.  

An October 2002 functional capacity evaluation included 
findings of increased low back pain limited to waist to 
overhead lift, horizontal lift, front carry, forward bend in 
sitting, forward bend in standing and static sitting.  The 
veteran was not noted to exhibit any pain behaviors during 
this evaluation.  He estimated that he needed to get up 
roughly every 20 to 30 minutes due to increased back pain and 
stiffness.  The examiner who performed this evaluation 
restricted the veteran to light duty not only for his back, 
but for knee and shoulder problems.  

A November 2002 follow up report revealed findings of 
degenerative disc disease with right leg pain in addition to 
the degenerative arthritis pain.  His straight leg raise was 
positive for back pain predominantly.  

In January 2003 the veteran testified at his Travel Board 
hearing regarding his back condition and indicated he was 
restricted to light duty work in part, because of his back.  
He testified that he took medication daily for his back.  

Also, in a January 2003 rating decision, the RO separately 
granted service connection for right lumbar radiculopathy 
(encompassing degenerative disc disease).  The veteran has 
not initiated an appeal of this determination to date.

The RO has evaluated the veteran's lumbar strain disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  Under Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain, with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation is in order in cases of lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritis changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board finds that the evidence (summarized above) suggests 
that the veteran's lumbar strain residuals are no more than 
moderate.  While there has been some variation in terms of 
symptoms such as spasm, straight leg raise findings, and 
limitation of motion of the lumbosacral spine during the 
pendency of this appeal, the veteran's most recent 
examination showed no spasm, no tenderness aside from the 
upper third perithoracic and left middle third perithoracic 
musculature, negative straight leg findings and a limitation 
of motion which was minimal.  Although degenerative changes 
are noted to to include facet degenerative joint disease, 
spinal stenosis, the overall evidence does not reflect the 
veteran's lumbar spine to be listing to the opposite side, 
nor is there evidence of positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or some of the 
above symptoms with abnormal mobility on forced motion.

Given such evidence, the Board finds no basis for a rating in 
excess of 20 percent under Code 5295.

In order to provide the fullest consideration for the 
veteran's claim, the Board has considered other potentially 
applicable diagnostic codes.  In this regard, the Board notes 
the veteran is now separately service-connected for a 
disability encompassing intervertebral disc syndrome, and the 
Board must limit its consideration of the evaluation of 
lumbar strain without considering Diagnostic Code 5293.  See 
38 C.F.R. § 4.14 (2002).  To do otherwise would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Aside from Diagnostic Code 5293, the Board has considered 
other potentially applicable diagnostic codes.  However, 
there is no evidence of residuals of a vertebral fracture, 
with demonstrable deformity (warranting an additional 10 
percent under Code 5285); favorable ankylosis of the lumbar 
spine (warranting 40 percent under Code 5289); or severe 
limitation of motion of the lumbar spine (warranting 40 
percent under Code 5292).  On the most recent examination, 
the veteran had no complaint of pain on motion, except on 
some right lateral flexion, and this was productive of no 
further limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45. 

In the absence of a schedular basis for an evaluation in 
excess of 20 percent for the veteran's service-connected 
lumbar strain, the preponderance of the evidence is against 
his claim for that benefit.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See 38 U.S.C.A. § 5107(b).

B. Application of 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disability has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations.  Although there is 
of record a January 2003 notice of proposed removal from 
employment as a welder, the Board notes that the veteran had 
other disabilities besides the lumbar spine disorder that 
factored into this decision.  There is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include GERD/gastritis, 
including as residuals of amebiasis, is denied.

The claim of entitlement to service connection for a right 
shoulder disorder is denied.

The claim for entitlement to service connection for a right 
elbow disorder is denied.

The claim of entitlement to a rating in excess of 20 percent 
for the veteran's service-connected lumbar strain is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

